[Cite as France v. Celebrezze, 2012-Ohio-5085.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98992




                                       JOHN FRANCE
                                                                 RELATOR

                                                   vs.

                   LESLIE ANN CELEBREZZE, JUDGE
                                                                           RESPONDENT




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                           Writ of Prohibition
                                           Order No. 459282

RELEASE DATE:                October 29, 2012
FOR RELATOR

John France, pro se
6368 West MacLaurin Drive
Tampa, Florida 33647


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: David Lambert
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} John France, pro se, has filed a complaint for a writ of prohibition, through

which he seeks to prevent Judge Leslie Ann Celebrezze from conducting a “show cause”

hearing, on October 23, 2012, in France v. France, Cuyahoga D.R. No. DR-10-331762.1

For the following reasons, we sua sponte dismiss France’s complaint for a writ of

prohibition.

       {¶2}    Initially, we find that France has failed to comply with the mandatory

requirements of Loc.App.R. 45(B)(1).        France’s complaint for a writ of prohibition

“must be supported by an affidavit from the plaintiff or relator specifying the details of

the claim.” Herein, France has failed to attach a sworn affidavit, that specifies the details

of his claim. Thus, the complaint for a writ of prohibition is procedurally defective and

must be dismissed. State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123

Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402. See also State ex rel. Santos v.

McDonnell, 8th Dist. No. 90659, 2008-Ohio-214; Turner v. Russo, 8th Dist. No. 87852,

2006-Ohio-4490; Barry v. Galvin, 8th Dist. No. 85990, 2005-Ohio-2324.

       {¶3} In order for this court to issue a writ of prohibition, France is required to

demonstrate each prong of the following three-part test: (1) Judge Celebrezze is about to

exercise judicial power; (2) the exercise of judicial power by Judge Celebrezze is not


       1 Francefiled a prior complaint for a writ of prohibition against Judge
Celebrezze. This court sua sponte dismissed the complaint for a writ of prohibition
on May 9, 2012. See France v. Celebrezze, 8th Dist. No. 98147, 2012-Ohio-2072.
authorized by law; and (3) there exists no other adequate remedy in the ordinary course of

the law. State ex rel. Largent v. Fisher, 43 Ohio St.3d 160, 540 N.E.2d 239 (1989). In

addition, prohibition does not lie if France has or had an adequate remedy in the ordinary

course of the law, even if the remedy was not employed. State ex rel. Lesher v. Kainrad,

65 Ohio St.2d 68, 417 N.E.2d 1382 (1981); State ex rel. Sibarco Corp. v. Berea, 7 Ohio

St.2d 85, 218 N.E.2d 428 (1966).

       {¶4} Prohibition does not lie unless it clearly appears that the court possesses no

jurisdiction of the cause that it is attempting to adjudicate or the court is about to exceed

its jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941).

Also, prohibition will not issue to prevent an erroneous judgment, or serve the purpose of

an appeal, or to correct errors committed by the lower court in deciding questions within

its jurisdiction. State ex rel. Sparto v. Juvenile Crt. of Drake Cty., 153 Ohio St. 64, 90

N.E.2d 598 (1950). Furthermore, prohibition should be used with great caution and not

issue in doubtful cases. State ex rel. Merion v. Tuscarawas Cty. Court of Common

Pleas, 137 Ohio St. 273, 28 N.E.2d 273 (1940).

       {¶5} Absent a patent and unambiguous lack of jurisdiction, a court possessing

general jurisdiction of the subject matter of an action has the authority to determine its

own jurisdiction. A party challenging the court’s jurisdiction possesses an adequate

remedy at law through an appeal from the court’s judgment that it possesses jurisdiction.

State ex rel. Rootstown Local School Dist. Bd. of Edn. v. Portage Cty. Court of Common

Pleas, 78 Ohio St.3d 489, 678 N.E.2d 1363 (1997); State ex rel. Bradford v. Trumbull
Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-116, 597 N.E.2d 116. Finally, this court

possesses discretion in issuing a writ of prohibition. State ex rel. Gilligan v. Hoddinott,

36 Ohio St.2d 127, 304 N.E.2d 382 (1973).

       {¶6} In the case sub judice, we find that Judge Celebrezze possesses general

subject matter jurisdiction to determine all domestic relations matters. Judge Celebrezze

sits as an elected judge of the Domestic Relations Court of Cuyahoga County. R.C.

3105.011 provides in pertinent part that: “The court of common pleas including divisions

of courts of domestic relations, has full equitable powers and jurisdiction appropriate to

the determination of all domestic relations matters.”      In addition, pursuant to R.C.

3105.21 and R.C. 3109.04, Judge Celebrezze possesses the basic statutory jurisdiction to

issue orders with regard to the allocation of parental rights and responsibilities for the

care of the minor children of the marriage. Absent a patent and unambiguous lack of

jurisdiction, a court having general subject-matter jurisdiction can determine it own

jurisdiction, which prevents this court from issuing a writ of prohibition. State ex rel.

White v. Junkin, 80 Ohio St.3d 335, 1997-Ohio-340, 688 N.E.2d 267; State ex rel. Enyart

v. O’Neil, 71 Ohio St.3d 655, 1995-Ohio-145, 646 N.E.2d 1110.

       {¶7} Herein, France possesses or possessed an adequate remedy in the ordinary

course of the law. Taking judicial notice of the docket per Evid.R. 201(B), as maintnaied

in France v. France, supra, it is clear that Judge Celebrezze conducted a hearing,

pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”)
and determined that she possessed jurisdiction over the minor children, which resulted in

a modification of the “parenting time” order already in place.

       {¶8} On August 30, 2012, Judge Celebrezze issued an order that provided that:

       In support of the motion for directed verdict, the evidence introduced by
       defendant does not withstand the burden of proof by a preponderance of the
       evidence that this court does not have jurisdiction over the minor children.
       Based on the aforesaid findings, the court has jurisdiction over the minor
       children of the marriage and shall proceed with the allocation of parental
       rights and responsibilities.

       {¶9} On September 6, 2012, Judge Celebrezze issued an order that provided that:

       The court hereby grants in part plaintiff’s motion to modify parenting time
       order. The court hereby denies defendant’s motion to modify custody
       evaluation and finds the parties are to submit to an evaluation with Dr.
       Bardenstein within seven (7) days from the journalization of this order.
       The court hereby denies defendant’s motion for relief from judgment as it
       fails to meet the GTE test as it does not offer a meritorious claim for relief.
       Plaintiff’s motion for temporary allocation of parental rights and
       responsibilities and plaintiff’s motion to modify existing order, plaintiff’s
       motion to show cause shall be set for hearing on 10-23-12 at 9:30 a.m. It is
       ordered that the parenting time set forth in the judgment entry of 1-24-12
       shall be and is modified O.S.J. Notice issued.
       {¶10} The judgment of Judge Celebrezze, that she possesses jurisdiction to

modify child custody and parental rights under the UCCJEA is subject or was subject to

an appeal, which provides or provided France with an adequate remedy at law. State ex

rel. Hughley v. McMonagle, 121 Ohio St.3d 536, 2009-Ohio-1703, 905 N.E.2d 1220;

State ex rel. Jaffal v. Calabrese, 105 Ohio St.3d 440, 2005-Ohio-2591, 828 N.E.2d 107.

In addition, Judge Celebrezze possesses the basic statutory jurisdiction to issue orders

with regard to parental rights and responsibilities and the enforcement of such orders

vis-a-vis a show cause hearing. Also, Judge Celebrezze possesses the basic statutory
authority to conduct a hearing and potentially hold France in contempt for failing to obey

an order of the court. R.C. 2705.02.

       {¶11}   Accordingly, we sua sponte dismiss France’s complaint for a writ of

prohibition. France to pay costs. It is further ordered that the clerk shall serve upon all

parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).

       {¶12} Complaint dismissed.



EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR